
	
		I
		112th CONGRESS
		1st Session
		H. R. 3375
		IN THE HOUSE OF REPRESENTATIVES
		
			November 4, 2011
			Mr. King of Iowa
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To direct the President to impose duties on merchandise
		  from the People’s Republic of China in an amount equivalent to the estimated
		  annual loss of revenue to holders of United States intellectual property rights
		  as a result of violations of such intellectual property rights in China, and
		  for other purposes.
	
	
		1.Study and report on
			 violations of United States intellectual property rights in China
			(a)StudyThe United States Trade Representative
			 shall conduct an annual study to determine the estimated annual loss of revenue
			 to holders of United States intellectual property rights as a result of
			 violations of such intellectual property rights in the People’s Republic of
			 China.
			(b)ReportNot later than 120 days after the date of
			 the enactment of this Act, and annually thereafter, the United States Trade
			 Representative shall submit to Congress a report that contains the results of
			 the study conducted pursuant to subsection (a).
			2.Imposition of
			 duties on merchandise from China and distribution of proceeds of such duties to
			 holders of certain United States intellectual property rightsNotwithstanding any other provision of law,
			 the President, acting through the United States Trade Representative, shall—
			(1)impose duties on merchandise from the
			 People’s Republic of China in an amount equivalent to the estimated annual loss
			 of revenue to holders of United States intellectual property rights as a result
			 of violations of such intellectual property rights in China, as determined by
			 the Trade Representative pursuant to the study conducted under section 1(a) and
			 contained in the report submitted to Congress under section 1(b); and
			(2)provide for the
			 distribution of the proceeds of such duties to holders of United States
			 intellectual property rights described in paragraph (1) on a proportional
			 basis.
			
